Citation Nr: 0604937	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, with total left knee replacement and 
arthritis, for the period from January 1, 1999 to November 
20, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a left knee disability, with total knee replacement and 
arthritis, on and after November 21, 2003.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from May 1952 to 
May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                

In a VA Form 21-4138, Statement in Support of Claim, dated in 
January 2006, the appellant raised the issue of entitlement 
to service connection for a right inguinal hernia, secondary 
to the service-connected left knee disability.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period of time from January 1, 1999 to November 
20, 2003, the appellant's service-connected left knee 
disability, with total left knee replacement, is not 
manifested by objective evidence of severely painful motion 
or weakness, ankylosis, a limitation of extension to 30 
degrees, or by nonunion of the tibia and fibula with loose 
motion.

2.  Since November 21, 2003, the appellant's service-
connected left knee disability with total left knee 
replacement, is not manifested by objective evidence of 
severely painful motion or weakness, ankylosis, or a 
limitation of extension to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability, with total left knee replacement, 
for the period of time from January 1, 1999 to November 20, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2005).  


2.  The criteria for an evaluation in excess of 40 percent 
for a left knee disability, with total left knee replacement, 
on and after November 21, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5262 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2003 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the October 
2002 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his increased rating 
claims.  The appellant was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio, 16 Vet. App. at 183, 187.  Moreover, 
the appellant has also been notified of the applicable laws 
and regulations that set forth the criteria for the increased 
rating claims.  The discussions in the statement of the case 
and the supplemental statements of the case have further 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in February 1999 and November 2003, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claims.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

By an April 1997 rating action, the RO granted service 
connection for a left knee disability.  At that time, the RO 
stated that in July 1989, the appellant underwent 
arthroscopic chondrabrasion of the femur and resection of the 
medial meniscus flap.  During the appellant's surgery, it was 
discovered that he had a tear of the medial meniscus.  
According to the RO, on November 29, 1993, the appellant 
underwent another arthroscopic surgery involving arthroscopic 
chondrabrasion and resection of the medial meniscus tear.  
Thus, in the April 1997 rating action, the RO assigned a 20 
percent disability rating under Diagnostic Code 5258, 
effective from November 23, 1993 (the date of the appellant's 
original claim), for the appellant's service-connected left 
knee disability, characterized as status-post repair of 
meniscal tear of the left knee.  The RO also determined that 
the appellant was entitled to a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery of the left knee, from November 29, 1993 to January 
31, 1994.  The RO further noted that from February 1, 1994, 
the appellant's 20 percent evaluation for his service-
connected left knee disability would be reinstated.  

The appellant subsequently filed a timely substantive appeal 
with respect to the disability rating assigned for his 
service-connected left knee disability.  In an August 1997 
decision, the Board found that the appellant's left knee 
disability, status-post surgical repair of a meniscal tear, 
was manifested by pain, effusion and stiffness of the knee 
joint, and not more than slight limitation of flexion of the 
left leg.  Thus, the Board concluded that the criteria for 
the assignment of an evaluation in excess of 20 percent for a 
left knee disability had not been met.  

In December 1997, the appellant requested that his service- 
connected left knee disability be reevaluated for a higher 
rating.  Specifically, the appellant stated that he had 
recently undergone a total left knee replacement.  In support 
of his contentions, he submitted a private medical statement 
showing that he had been hospitalized for four days in 
November 1997 for a left total knee replacement.    

By a December 1997 rating action, the RO recharacterized the 
appellant's service-connected status-post repair of meniscal 
tear of the left knee as left knee status-post meniscal tear, 
with arthritis and post-operative total knee replacement.  At 
that time, the RO determined that the appellant was entitled 
to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 
for convalescence following surgery of the left knee, from 
November 14, 1997 to December 31, 1998.  The RO further noted 
that a 30 percent disability rating under Diagnostic Codes 
5258-5055 was warranted from January 1, 1999. 

In February 1999, the appellant underwent a VA examination.  
At that time, the examining physician noted that the 
appellant was status-post left knee replacement, and that the 
appellant had not worked since his left knee replacement 
surgery.  The examiner stated that the appellant had daily 
pain and edema of the left knee, and that he avoided fishing 
or playing golf for fear of re-injuring his knee.  The 
appellant did not wear knee braces or supports.  Upon lower 
extremity examination, squatting was not attempted.  There 
was full range of motion of the hips in the supine position.  
The right knee showed full range of motion.  The left knee 
was 90 degrees actively and 95 degrees passively.  There was 
no anterior, posterior, or lateral instability noted in 
either knee, and there was no heat.  There was bony 
hypertrophy of the left knee joint observed.  The right 
patella was free and tracked in the midline.  The left 
patella was flat and movable and tracked in the midline.  
There was bilateral joint line tenderness along the left 
knee.  There was minimal left anterior tibial muscle pain to 
deep palpation.  Measurements of the lower extremities showed 
the right thigh at 58 centimeters (cm.) and the left thigh at 
56 cm.  The diagnosis was status-post left knee replacement.  


In August 1999, the RO received a copy of a decision from the 
Social Security Administration (SSA), dated in December 1992.  
In the December 1992 decision, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  
According to the SSA decision, the appellant had the 
following impairments which were considered to be "severe" 
under the Social Security Act and Regulations: pain and 
weakness in his lower back and left hand.  

In July 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from July 1997 to June 2003.  
The records show that in September 2000, it was noted that 
the appellant had recently fallen on the left knee when he 
hyperflexed it and injured the medial side of the knee.  
Since the injury, the appellant had pain on the medial side 
of the left knee, with some movement difficulties and 
swelling.  The physical examination showed that range of 
motion was limited and that he had pain on the medial side.  
Drawer signs were undetectable due to the presence of the 
mechanical knee.  The diagnosis was deranged knee versus 
reinjury of left knee.  X-rays taken of the appellant's left 
knee were reported to be negative except subpatellar bursa.  
The appellant was contacted by telephone the day after his 
visit and it was noted that he was feeling better.  It was 
also indicated that the need for a brace was discussed, but 
that the appellant wanted to wait a couple weeks to see how 
his knee healed.  The records also reflect that in April 
2001, the appellant underwent a follow-up evaluation.  At 
that time, the examiner stated that fixation of the 
appellant's mechanical knee was all normal and movements were 
good.  The examiner noted that he did not see any evidence of 
any loosening or any problems with the mechanical knee.  The 
knee cap was well fixed.  The appellant had tenderness on the 
lateral side of the patella tendon, more laterally, and that 
was the only area where he was sore.  The examiner injected 
Xylocaine and Kenalog into the sore area.  According to the 
records, in April 2002, the appellant was treated for 
complaints of left knee pain.  The physical examination 
showed that the range of motion on both knees was not limited 
and there was no local swelling.  The diagnosis was arthritis 
with total knee on the left side.         

A VA examination was conducted on November 21, 2003.  At that 
time, the examining physician stated that in November 1997, 
the appellant had a total left knee replacement.  The 
examiner indicated that according to the appellant, 
approximately one year previously, he had an episode where he 
slipped and fell, landing on his knee.  The appellant had 
swelling of the knee and had to use a cane and a brace at 
that time.  The examiner reported that the appellant had had 
injections of the knee with steroids and that he took 
ibuprofen.  The examiner noted that according to the 
appellant, he had occasional flare-ups of the knee associated 
with pain, weakness, stiffness, and swelling.  The appellant 
stated that when he had a flare-up of his knee, he had to use 
his cane and brace for ambulation.  The appellant indicated 
that he had to be very careful with walking as his knee may 
give out with uneven ground.  He denied any dislocation or 
recurrent subluxation of the knee; he only reported having 
episodes where the knee gave out.  The appellant revealed 
that when he had a flare-up, he could do anything.  According 
to the appellant, the left knee disability affected his daily 
activity in that he had slowed down and could not maintain 
his usual activity.  The appellant stated that although he 
would like to exercise, he was limited secondary to his knee.    

Upon physical examination, the appellant walked with a 
limping gait.  Examination of the knee revealed some slight 
swelling of the knee.  There was no erythema or edema.  The 
appellant had some lateral joint line tenderness.  He had 
decreased range of motion of the knee with flexion to 90 
degrees, and extension to zero degrees.  The appellant had 
some slight ligamentous laxity, and Lachman's and McMurray's 
tests were negative.  The anterior drawer sign was negative.  
The appellant had an x-ray taken of his left knee which was 
interpreted as showing status-post total knee replacement 
with femoral, tibial, and patellar components in place.  
There was an arc-like lucency interposed between the native 
medial femoral condyle and medial femoral condyle prosthesis 
which could be related to loosening.  There were hypertrophic 
changes in the same region consistent with remote injury most 
likely the medial collateral ligament.  A small joint 
effusion was present, and there were no acute fractures.  The 
impression was the following: (1) joint effusion, (2) 
probable remote medial collateral ligament injury, and (3) 
status post total knee replacement; there was an arc-like 
lucency interposed between the native medial femoral condyle 
and prosthetic device which could represent an area of 
loosening.  Following the physical examination and a review 
of the appellant's x-ray, the examiner diagnosed the 
appellant with severe left knee degenerative joint disease 
requiring total knee replacement, and left knee instability 
per physical examination and history, with evidence of 
prosthetic loosening on knee x-ray.  

In April 2004, the RO received VAMC outpatient treatment 
records, from November 2002 to March 2004.  The records show 
that in September 2000, the appellant had an x-ray taken of 
his left knee.  The x-ray was interpreted as showing a three 
piece total knee prosthesis in place.  There was no evidence 
of loosening of the prosthesis, and no fracture or 
subluxation was seen.  However, it had suprapatellar bursa 
effusion.  The records also reflect that in June 2003, it was 
noted that the appellant's knees were stable.  

In an April 2004 rating action, the RO increased the 
disability rating for the appellant's service-connected left 
knee disability from 30 percent to 40 percent disabling under 
Diagnostic Codes 5258-5055, effective from November 21, 2003.  

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

The RO has evaluated the appellant's service-connected left 
knee disability, with total knee replacement and arthritis, 
under Diagnostic Codes 5258-5055.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that a 
dislocated semilunar cartilage under Diagnostic Code 5258, is 
the service-connected disorder, and a knee replacement under 
Diagnostic Code 5055, is a residual condition.

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Under Diagnostic Code 5055, when the veteran has undergone a 
knee replacement, a 100 percent rating is granted for 1 year 
following implantation of prosthesis.  A 60 percent rating is 
assigned when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
The minimum rating is a 30 percent rating.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the Rating Schedule instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.

Under the provisions of Diagnostic Code 5256, when there is 
extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees of more, then a 60 percent rating is 
assigned.  When there is ankylosis of the knee in flexion 
between 20 and 45 degrees, then a 50 percent rating is 
assigned.  When there is ankylosis in flexion between 10 and 
20 degrees, then a 40 percent rating is assigned.  When there 
is ankylosis but with a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned under Diagnostic Code 5260.  When 
flexion of the leg is limited to 30 degrees, a 20 percent 
rating is assigned.  When flexion of the leg is limited to 45 
degrees, a 10 percent rating is assigned.  When flexion of 
the leg is limited to 60 degrees, a noncompensable rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the provisions of Diagnostic Code 5261, when extension 
of the leg is limited to 45 degrees, a 50 percent rating is 
assigned.  A 40 percent evaluation is for assignment when 
extension of the leg is limited to 30 degrees.  When 
extension of the leg is limited to 20 degrees, a 30 percent 
rating is assigned.  A 20 percent rating is assigned when 
extension of the leg is limited to 15 degrees.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  A noncompensable rating is for 
assignment when extension of the leg is limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).

Impairment of the tibia and fibula manifested by malunion 
with marked knee or ankle disability warrants a 30 percent 
evaluation; nonunion with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).   

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Since the appellant underwent replacement of the left knee 
joint in November 1997, he now has an artifical joint of the 
left knee.  Thus, a separate rating for arthritis of this 
artificial joint is not warranted, as there is no longer any 
arthritis shown in the knee joint.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, degenerative 
arthritis must be confirmed by x-ray to qualify as a ratable 
entity.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Upon a review of the evidence of record since the appellant's 
November 1997 left knee replacement, all of the x-ray reports 
of record, dated in September 2000 and November 2003, 
document no findings of arthritis in the left knee.  
Therefore, any clinical diagnosis of degenerative joint 
disease of the left knee since the appellant's November 1997 
left knee replacement is not supported by radiographic 
studies and, as such, does not suffice to establish that the 
appellant has left knee arthritis since the November 1997 
left knee replacement.  Accordingly, because the appellant no 
longer has left knee arthritis after the November 1997 
surgery, there is no basis in this case for a separate rating 
for left knee arthritis.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997). 

The appellant maintains that his ratings are not high enough 
in light of the disability that his left knee causes.  He 
indicates that he has constant pain and instability in his 
left knee.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

During the pendency of the current appeal, the appellant's 
left knee disability was evaluated as 30 percent disabling 
from January 1, 1999 to November 20, 2003, and 40 percent 
disabling from November 21, 2003.  Accordingly, the first 
matter to be addressed in regard to the appellant's claim for 
a higher rating is whether a rating in excess of 30 percent 
is warranted for the period of time from January 1, 1999 to 
November 20, 2003.  In this regard, the Board finds that 
during the aforementioned period of time, the preponderance 
of the evidence is against the appellant's claim for an 
evaluation in excess of 30 percent under Diagnostic Code 5055 
for the service-connected left knee disability, with total 
left knee replacement.  The Board acknowledges that during 
the period of time from January 1, 1999 to November 20, 2003, 
the appellant experienced pain and limitation of movement and 
weakness in the left knee.  However, neither the objective 
findings of the February 1997 VA examination, nor the 
subjective complaints of the appellant, support a finding 
that such symptoms rise to the level of severe pain and 
severe weakness, as contemplated in Diagnostic Code 5055 for 
a 60 percent rating.  In the February 1997 VA examination, 
although there was bilateral joint line tenderness along the 
left knee and minimal left anterior tibial muscle pain to 
deep palpation, the left knee was able to flex to 90 degrees 
actively and to 95 degrees passively.  In addition, there was 
no anterior, posterior, or lateral instability noted in the 
left knee.  VAMC outpatient treatment records show treatment 
for left knee pain in September 2000, April 2001, and April 
2002.  However, x-rays taken in September 2000 of the 
appellant's left knee were reported to show no evidence of 
loosening of the prosthesis, and no fracture or subluxation 
was seen.  In addition, in April 2001, the examiner noted 
that there was no evidence of any loosening or any problems 
with the appellant's mechanical knee.  Moreover, in June 
2003, it was noted that the appellant's knees were stable.  
Thus, the appellant's descriptions of pain and weakness were 
taken into account in the 30 percent rating assigned from 
January 1, 1999 to November 20, 2003.  

In this case, as has been discussed above, Diagnostic Code 
5055 includes the criteria of pain, limitation of motion or 
weakness in the affected extremity in rating the residuals of 
prosthetic knee joint replacement.  While there was evidence 
of pain and weakness in this case, the record does not 
suggest that the pain was of such severity during the 
aforementioned period of time, or resulted in functional 
impairment beyond that which was contemplated by the 30 
percent rating under Diagnostic Code 5055.  Moreover, during 
the period of time from January 1, 1999 to November 20, 2003, 
factors such as weakness, fatigability, or incoordination 
were not reflected by the objective medical evidence to be so 
severe that would support the assignment of a rating higher 
than 30 percent.  In light of the above, the Board finds that 
a rating in excess of 30 percent under Diagnostic Code 5055 
during the period of time from January 1, 1999 to November 
20, 2003, is not warranted as there is no evidence of severe 
painful motion or weakness of the left knee or an 
intermediate degree of impairment.    

The Board has also considered whether the appellant may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The appellant's left knee disability, with 
total knee replacement, could be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  However, the highest rating 
under Diagnostic Code 5257 is 30 percent, reflecting severe 
recurrent subluxation and lateral instability.  In the 
present case, the appellant was already receiving a 30 
percent rating during the period of time from January 1, 1999 
to November 20, 2003.  Thus, Diagnostic Code 5257 does not 
offer a basis for a higher rating.

The appellant's left knee disability could also be rated by 
analogy to Diagnostic Code 5256.  However, the evidence from 
the period of time from January 1, 1999 to November 20, 2003, 
contains no finding or diagnosis of ankylosis, or complaints 
of symptoms sufficient to be rated under this diagnostic 
code.  Similarly, the appellant's left knee disability could 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
Diagnostic Code 5261.  However, the findings of the February 
1997 VA examination showed that the left knee was able to 
flex to 90 degrees.  As such, despite the appellant's 
complaints of decreased motion, not even a zero percent 
evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261 for the aforementioned 
period of time.  Finally, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, to qualify for a rating higher than 30 percent, 
symptoms must show nonunion of tibia and fibula with loose 
motion, requiring a brace.  VAMC outpatient treatment records 
reflect that in September 2000, the appellant was treated 
after he had recently fallen on his left knee.  In addition, 
it was indicated that the need for a brace was discussed.  
However, there is no medical evidence during the 
aforementioned period of time showing that the appellant had 
nonunion of the tibia and fibula with loose motion.  X-rays 
taken in September 2000 after the appellant's fall were 
specifically reported to show no evidence of loosening of the 
prosthesis, and no fracture or subluxation was seen.  
Moreover, in April 2001, the examiner noted that he did not 
see any evidence of any loosening or any problems with the 
mechanical knee.  Furthermore, in June 2003, it was noted 
that the appellant's knees were stable.  Thus, the Board 
finds that the medical evidence from the period of time from 
January 1, 1999 to November 20, 2003, does not show nonunion 
of the tibia and fibula with loose motion.   

The Board therefore concludes that for the period of time 
from January 1, 1999 to November 20, 2003, a rating in excess 
of 30 percent for a left knee disability, with total left 
knee replacement, is not warranted.      

In regard to whether a rating in excess of 40 percent is 
warranted for the period of time from November 21, 2003, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for an evaluation in excess of 40 
percent for the service-connected left knee disability, with 
total left knee replacement, on and after November 21, 2003.  
In this regard, the Board observes that in the April 2004 
rating action, the RO evaluated the appellant's service-
connected left knee disability by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5262 which addresses impairment of the 
tibia and fibula, and increased the rating from 30 percent to 
40 percent disabling from November 21, 2003, date of a VA 
examination showing left knee instability, with evidence of 
prosthetic loosening on knee x-ray.  A 40 percent rating is 
the maximum rating allowed under Diagnostic Code 5262.  

The evidence since November 21, 2003, contains no finding or 
diagnosis of ankylosis, or complaints of symptoms sufficient 
to be rated under Diagnostic Code 5256.  Similarly, the 
criteria for an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261 are not met as 
the findings of the November 21, 2003 VA examination showed 
that the appellant's left knee was able to flex to 90 degrees 
and extension was to zero degrees.  As such, despite the 
appellant's complaints of decreased motion, not even a zero 
percent evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261 since November 
21, 2003.  

The Board has also considered an increased rating under 
Diagnostic Coder 5055.  Since November 21, 2003, the 
appellant experienced pain and limitation of movement and 
weakness in the left knee.  However, neither the objective 
findings of the November 21, 2003 VA examination, nor the 
subjective complaints of the appellant, support a finding 
that such symptoms rise to the level of severe pain and 
severe weakness, as contemplated in Diagnostic Code 5055 for 
a 60 percent rating.  In the November 21, 2003, VA 
examination, although there was slight swelling of the knee, 
with some lateral joint line tenderness, nevertheless, 
flexion of the left knee was to 90 degrees and extension was 
to zero degrees.  In addition, the appellant's ligamentous 
laxity was characterized as "slight."   

The appellant's left knee pain has not been shown to result 
in such severity as to cause impairment that rises to the 
level of an evaluation in excess of 40 percent.  Moreover, 
since November 21, 2003, factors such as weakness, 
fatigability, or incoordination are not reflected by the 
objective medical evidence to be so severe that would support 
the assignment of a rating higher than 40 percent since 
November 21, 2003.  See 38 C.F.R. §§ 4.40, 4.45 (2005).  The 
currently assigned 40 percent evaluation is itself based on 
pain on use and resulting functional loss and instability.  


Accordingly, in light of the above, the Board concludes that 
since November 21, 2003, an evaluation in excess of 40 
percent for a left knee disability, with total knee 
replacement, is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability, with total left knee replacement, for 
the period from January 1, 1999 to November 20, 2003, is 
denied.  

Entitlement to an evaluation in excess of 40 percent for a 
left knee disability, with total left knee replacement, on 
and after November 21, 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


